

 
 

--------------------------------------------------------------------------------

 

 

   NATIONAL  Established 1947    SECURITIES  Member FINRA/SIPC

 
 
 
 
May 28, 2010




Jeffrey T. Jensen
President & Chief Executive Officer
Geo Point Technologies, Inc.
1306 East Edinger Avenue, Unit C
Santa Ana, CA 92705


Dear Jeff:


National Securities Corp. (“National”) is pleased to act as exclusive financial
advisor to Geo Point Technologies, Inc. (the “Company”) with respect to (i)
advising the Company regarding its strategy and financial alternatives, (ii)
providing investment banking services to the Company, which may include
representing the Company on a “best efforts” basis to obtain financing in the
form of equity, debt, convertible securities or any other securities (a “Capital
Raising Transaction”) (iii) advising the Company in the review of a potential
acquisition of various targeted companies (the “Targeted Companies”) (in one or
a series of transactions), by purchase, merger, consolidation and other business
combination involving all, or a substantial amount of, the business, securities,
or assets of the Targeted Companies (an “Acquisition Transaction”) (iv)
assisting the Company in identifying acquirers (the “Acquirer”) and evaluating,
prioritizing and negotiating proposals to sell the Company, in whole or parts by
sale, merger, consolidation and other business combinations involving all or
substantial amount of the business, securities, or assets of the Company (a
“Sale Transaction”). It is understood that during the term of this engagement,
the Company or National may add additional companies to the list of Targeted
Companies or Acquirers.  The company is free, at its sole discretion, to accept
or reject the terms of any proposed capital raising, acquisition or sale
transaction, and may modify, postpone or abandon the transaction(s) at its sole
discretion for any reason or no reason at all.


1.           Services.  In connection with this engagement, National will
perform the following services:
 
a.           Capital Raising Services.  National will assist the Company in a
Capital Raising Transaction(s).  National will introduce the Company to
potential investors who may have an interest in financing the Company and will
advise the Company with respect to the proposed structure and terms and
conditions of the Capital Raising Transaction.  National will help the Company
prepare for investor meetings, management presentations, responses to requests
for data, negotiating and closing the Capital Raising Transaction.  This
includes reviewing proposals from potential financing sources, analyzing the
terms of such proposals and participating in presentations to the Company’s
Board of Directors regarding any proposals, as well as reviewing the transaction
documentation and other customary closing activities.



 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 2





b.           Advisory Services.  National will advise the Company with respect
to its strategy and financial options, Acquisition Transaction(s) or Sale
Transaction(s).  We will participate in presentations to the Company’s Board of
Directors relating to our advisory work, assess the proposed structures for a
transaction and offer the Company guidance in negotiating the terms of the
transaction and will assist the Company in the closing of the transaction,
including formulating and presenting responses and counteroffers, conducting due
diligence, and documenting the transaction.


2.           Information Provided to National.  In connection with our
engagement, the Company has agreed to furnish to National, on a timely basis,
all relevant information needed by National to perform our obligations under the
terms of this agreement.  During our engagement, it may be necessary for us: to
interview the management of, the auditors for, and the consultants and advisors
to, the Company and/or the Targeted Companies or Acquirers; to rely (without
independent verification) upon data furnished to us by you and by them; and to
review any financial and other reports relating to the business and financial
condition of the Company and/or Targeted Companies or Acquirers as we may
determine to be relevant under the circumstances.  In this connection, the
Company will make available to us such information as we may request, including
information with respect to the assets, liabilities, earnings, earning power,
financial condition, historical performance, future prospects and financial
projections and the assumptions used in the development of such projections of
the Company.  We agree that all non-public information obtained by us in
connection with our engagement will be held by us in strict confidence and will
be used by us solely for the purpose of performing our obligations relating to
our engagement.


We do not assume any responsibility for, or with respect to, the accuracy,
completeness or fairness of the information and data supplied to us by the
Company and/or Targeted Companies or Acquirers or their representatives.  In
addition, the Company acknowledges that we will assume, without independent
verification, that all information supplied to us with respect to the Company
and/or Targeted Companies or Acquirers will be true, correct and complete in all
material respects and will not contain any untrue statements of material fact or
omit to state a material fact necessary to make the information supplied to us
not misleading.  If at any time during the course of our engagement the Company
becomes aware of any material change in any of the information previously
furnished to us, it will promptly advise us of the change.  Notwithstanding the
foregoing, in its dealings and communications with third parties on behalf of
the Company, and subject to its right to rely on the veracity and completeness
of all information provided to it by or on behalf of the Company, National shall
not make any untrue statements of material fact or fail to state a material fact
necessary to make the statements and information contained therein, in light of
the circumstances under which they are made, not false or misleading..



 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 3





3.          Scope of Engagement.  The Company acknowledges that we will not
make, or arrange for others to make, an appraisal of any physical assets of the
Targeted Companies, or the Company.  Nonetheless, if we determine that any such
appraisal is necessary or desirable, we will so advise the Company and, if
approved by the Company in writing, the costs incurred in connection with such
appraisal(s) will be borne by the Company.


No additional persons or entities, including co-underwriters, co-placement
agents, co-initial purchasers or co-arrangers shall participate in any
transaction in any capacity without the prior written consent of National and
the Company.


National is being engaged by the Company only in connection with the matters
described in this letter agreement and for no other purpose.  We have not made,
and will assume no responsibility to make any representation in connection with
our engagement as to any legal matter.  National shall not be required to render
any advice or reports in writing or to perform any other services.


4.           Term of Engagement.  Our representation will continue for a period
of six (6) months from the date first set forth above; however National’s
engagement hereunder may be terminated at any time by either National or the
Company upon written notice thereof to the other party, with or without cause,
without liability or continuing obligation on the part of the Company or
National, provided, however, that no termination or expiration of this letter
agreement shall affect the matters set forth in Sections 2, 6, 9 and 14 and the
indemnification provisions of this Agreement. Notwithstanding the foregoing, in
the event of termination or expiration of this agreement,  National will be
entitled to a Financing Completion Fee and/or Advisory Completion Fee (as
defined under Section 5) if a transaction is Consummated (as defined below) by
the Company during the twelve (12) month period following expiration or
termination of this letter agreement with any Targeted Companies, Acquirers
and/or investors contacted during the term of this letter agreement (“Tail
Period”). Upon termination or expiration of this letter agreement National and
the Company will compile a list which shall serve as the final definitive list
of investors, Targeted Companies and identified Acquirers which shall include
any and all companies that were introduced to the Company directly or indirectly
by National or contacted directly by the Company or approached National or the
Company directly or indirectly during the term of this letter agreement.  A
transaction shall be deemed “Consummated” by the Company upon execution of the
definitive agreements for such transaction by the Company.


5.           Fees and Expenses.  As compensation for our professional services,
National will receive compensation payable under clause 5(a) through 5(c)
below.  The Company also agrees to reimburse any reasonable out-of-pocket
expenses actually incurred by National during the term of its engagement
hereunder, which have been previously approved in writing by the Company.  The
Company also agrees to reimburse National for all  legal expenses actually
incurred by National for services provided by outside counsel, which have been
previously approved in writing by the Company, whether or not a Capital Raising,
Acquisition, or Sale Transaction occurs.

 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 4





Compensation for our services will be as follows:


a. Strategic Advisory.


The Company shall pay National a non-refundable, cash advisory fee of $10,000
(Ten thousand dollars) (the “Strategic Advisory Fee”) upon execution of this
agreement.  In addition, commencing 30 days after execution of the agreement,
the Company shall pay a continuing cash advisory fee of $5,000 (Five thousand
dollars) per month (the “Continuing Fee”) for a period not to exceed sixty (60)
days.  The Company shall also issue to National and/or its designees two
tranches of common stock purchase warrants (“Advisory Warrants”) in a total
amount equal to Five hundred thousand (500,000) shares at an exercise price of
$1.75 per share.  The first tranche of two hundred fifty thousand (250,000)
shall be issued within ten (10) days of execution of this agreement, with the
remaining tranche to be issued upon success of the engagement.  “Success” shall
be defined as obtaining a letter of intent (LOI/Term Sheet) signed by an
institution/investor and the Company for the raising of capital based on terms
acceptable to the Company.  The Advisory Warrants shall contain customary terms,
including without limitation, change of control, price based anti-dilution, and
customary piggyback registration rights and provisions for ‘cash-less”
exercise.  The Strategic Advisory Fee and Continuing Fee shall be creditable
against the cash component of any fee payable under Section 5(b) or 5(c) below.


b.           Capital Raising.


(i)           Financing Completion Fee.  During the term of this agreement and
the Tail Period, at the time the Capital Raising Transaction closes, National
will be paid a cash fee (the “Financing Completion Fee”) equal to 6.0% of the
total amount of cash received by the Company in an equity or equity-linked
transaction and 3.0% of the total amount of debt received by the Company, upon
the sale of its securities to investors, whether introduced to the Company by
National or from any other investors, during the term of this agreement.


(ii)           Warrants.  As part of the Financing Completion Fee, National will
receive warrants to purchase common stock in an amount equal to 6.0% of the
number of shares of common stock (or common stock equivalents) purchased by
investors in a Capital Raising Transaction and that the investors obtain a right
to acquire through purchase, conversion, or exercise of convertible securities
issued by the Company in a Capital Raising Transaction that closes during the
term of this agreement and the Tail Period.  The warrants will include piggyback
registration rights, a net exercise provision, as well as other customary
conditions, and will have a term of five (5) years from the closing date of the
Capital Raising Transaction.  The warrants will be immediately exercisable at
the price per share at which the investor can acquire the common stock, adjusted
for conversion, stock splits or other dilutive events.  In the event there is no
public market for the Company’s common stock and investors do not receive
warrants in a Capital Raising Transaction, the exercise price of the warrants
due National will be equal to 110% of price per share that investors in the
Capital Raising Transaction are able to purchase securities from the Company.
 

 

--------------------------------------------------------------------------------


Geo Point Technologies, Inc.
May 28, 2010
Page 5
 
 
 
c.           Merger & Acquisition Advisory Services.


(i)           Advisory Completion Fee.  During the term of this agreement (and
thereafter as provided in Section 4 above) at the time an Acquisition or Sale
Transaction closes, the Company will pay National a cash fee (the “Advisory
Completion Fee”) equal to the greater of (i) 2.0% times the Transaction Value
(as defined in Appendix A) and (ii) $100,000 (one hundred thousand US dollars),
at the closing of the Acquisition or Sale Transaction; as and when actually
received by the Company.


(ii)           If an Acquisition or Sale Transaction is Consummated whereby,
directly or indirectly, less than a 50% interest in the Company or the targeted
companies, as the case may be, or any of their securities, businesses or assets
are transferred for consideration, or if a transaction is consummated consisting
of a minority investment, the formation of a joint venture, partnership or other
business entity or entry into a strategic alliance (such as an agreement,
relationship or arrangement involving supply, distribution or sales
representation of products or services, research and development, technology,
product licensing or similar arrangement), the Company will pay National a cash
fee equal to the greater of (i) 3.0% times the Transaction Value (as defined in
Appendix A) and (ii) $100,000 (one hundred thousand US dollars), upon the
occurrence of such event.


(iii)           If an Acquisition or Sale Transaction is not Consummated and the
Company is entitled to receive a termination or break-up or topping fee (the
“Break-up Fee”) or any other form of compensation, then the Company shall pay
National, upon receipt of the Break-up Fee an amount equal to 30% of the
Break-up Fee in the same form of compensation as received by the Company.


d.           Fee Exceptions.


The fees for Capital Raising, Acquisition or Sale Transactions under this
agreement shall not apply to transactions with the individuals and entities and
the respective subsidiaries, affiliates and related parties identified in
Appendix C.  In addition, all entities and individuals that become or will
become customers or suppliers of the Company in the ordinary course of business
as a result of the Company’s efforts shall also be excluded for fee
purposes.  Notwithstanding the foregoing, if National introduces the Company to
entities or individuals not identified in Appendix C and related parties, that
become or will become customers, suppliers or joint venture partners of the
Company in the ordinary course of business or if the Company engages the
services of National with respect to any entity or individual to complete a
Capital Raising, Acquisition, Sale Transaction or Joint Venture, National shall
be entitled to the fee specified in this agreement for such entity or
individual.   All formulas and calculations based on the shares of the Company
shall refer to the post Sinur Oil LLP acquisition capital structure of
30,315,000 shares.



--------------------------------------------------------------------------------


Geo Point Technologies, Inc.
May 28, 2010
Page 6
 
 
 
6.           Indemnity and Contribution.  The parties agree to the terms of
National’s indemnification agreement, which is attached hereto as Appendix B and
incorporated herein by reference.  The provisions of this paragraph 6 shall
survive any termination of this agreement.


7.           Other Business.  Except in the event this agreement is terminated
by the Company due to National’s breach of this agreement, the Company grants
National  a right of first refusal to provide investment banking services to the
Company on an exclusive basis in all matters for which investment banking
services are sought by the Company during the term of this engagement letter and
for a period of twelve (12) months from the expiration or termination of this
letter agreement in the case that a Capital Raising, Acquisition or Sale
Transaction is consummated as contemplated by this Engagement Letter (such
right, the “Right of First Refusal”). For these purposes, investment banking
services shall include, without limitation, (i) acting as sole bookrunner and
lead manager for any underwritten public offering of securities, including
equity, equity-linked or senior, senior subordinated or junior debt securities
with a minimum of 60% economics; (ii) acting as exclusive placement agent and/or
financial advisor in connection with any private offering of securities,
including equity, equity-linked or debt securities of the Company; (iii) acting
as exclusive financial advisor in connection with any acquisition, merger,
consolidation and other business combination involving all or substantial amount
of the business, securities, assets of another entity; and (iv) acting as
exclusive financial advisor in connection with any sale or other transfer by the
Company, directly or indirectly, of a majority or controlling portion of its
capital stock or assets to another entity, any purchase or other transfer by
another entity, directly or indirectly, of a majority or controlling portion of
the capital stock or assets of the Company, and any merger or consolidation of
the Company with another entity. National shall notify the Company of its
intention to exercise the Right of First Refusal within 10 business days
following notice in writing by the Company of its intention to retain a
financial advisor/agent/underwriter.  Any decision by National to act in any
such capacity shall be contained in separate agreements, which agreements would
contain, among other matters, provisions for customary fees for transactions of
similar size and nature, as may be mutually agreed upon, and indemnification of
National and its affiliates and shall be subject to general market
conditions.  If National declines to exercise the Right of First Refusal, the
Company shall have the right to retain any other person or persons to provide
such services on terms and conditions which are not materially more favorable to
such other person or persons than the terms declined by National.  As
compensation for any of the foregoing services, National will be paid customary
fees to be mutually agreed upon at the appropriate time.



 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 7





8.           Other National Activities.  National is a full service securities
firm engaged in securities trading and brokerage activities as well as
investment banking and financial advisory services.  In the ordinary course of
our trading and brokerage activities, National or its affiliates may hold
positions, for its own account or the accounts of customers, in equity, debt or
other securities of the Company or any other company that may be involved in an
Acquisition or Sale Transaction.  The Company also acknowledges that National
and its affiliates are in the business of providing financial services and
consulting advice to others.  Nothing herein contained shall be construed to
limit or restrict National in conducting such business with respect to others,
or in rendering such advice to others, except as such advice may relate to
matters relating to the Company’s business and properties and that might
compromise confidential information delivered by the Company to National.


9.           Confidentiality of Advice.  Except as otherwise provided in this
paragraph, any written or other advice rendered by National pursuant to its
engagement hereunder is solely for the use and benefit of the Board of Directors
of the Company and shall not be publicly disclosed in whole or in part, in any
manner or summarized, excerpted from or otherwise publicly referred to or made
available to third parties, other than representatives and agents of the Board
of Directors, without National’s prior written approval, unless such disclosure
is required by law. In addition, National may not be otherwise publicly referred
to without its prior written consent.


10.           Compliance with Applicable Law.  In connection with this
engagement, the Company will comply with all applicable federal, state and
foreign securities laws and rules promulgated thereunder, and other applicable
laws, rules and regulations.


11.           Independent Contractor.  National is and at all times during the
term hereof will remain an independent contractor, and nothing contained in this
letter agreement will create the relationship of employer and employee or
principal and agent as between the Company and National or any of its
employees.  Without limiting the generality of the foregoing, all final
decisions with respect to matters about which National has provided services
hereunder shall be solely those of the Company, and National shall have no
liability relating thereto or arising therefrom.  National shall have no
authority to bind or act for the Company in any respect.  It is understood that
National responsibility to the Company is solely contractual in nature and that
National does not owe the Company, or any other party, any other fiduciary duty
as a result of its engagement.


12.           Successors and Assigns.  This letter agreement and all obligations
and benefits of the parties hereto shall bind and shall inure to their benefit
and that of their respective successors and assigns.  The indemnity and
contribution provisions incorporated into this letter agreement are for the
express benefit of the officers, directors, employees, consultants, agents and
controlling persons of National and their respective successors, assigns and
parent companies.



 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 8





13.          Announcements.  Upon completion of a Capital Raising, Acquisition
or Sale Transaction, the Company grants to National the right to place customary
announcement(s) of this engagement in certain newspapers and to mail
announcement(s) to persons and firms selected by National, the whole subject to
the Company’s prior approval and all costs of such announcement(s) will be borne
by National.


14.          Governing Law and Arbitration.  This agreement shall be governed by
and construed under the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.  Any dispute,
claim or controversy arising out of or relating to this agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration in the City and County of New York,
before one arbitrator.  The arbitration shall be administered by JAMS.  Judgment
on the award may be entered in any court having jurisdiction.  This clause shall
not preclude parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction.  Each party will bear its own costs
for arbitration.  The prevailing party in arbitration shall be entitled to
reasonable attorneys’ fees.  The provisions of this paragraph 14 shall survive
any termination of this agreement.


EACH OF NATIONAL AND THE COMPANY (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED
BY LAW, ON BEHALF OF ITS RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY.


15.          General Provisions.  No purported waiver or modification of any of
the terms of this letter agreement will be valid unless made in writing and
signed by the parties hereto.  Section headings used in this letter agreement
are for convenience only, are not a part of this letter agreement and will not
be used in construing any of the terms hereof.  This letter agreement
constitutes and embodies the entire understanding and agreement of the parties
hereto relating to the subject matter hereof, and there are no other agreements
or understandings, written or oral, in effect between the parties relating to
the subject matter hereof.  No representation, promise, inducement or statement
of intention has been made by either of the parties hereto which is to be
embodied in this letter agreement, and none of the parties hereto shall be bound
by or liable for any alleged representation, promise, inducement or statement of
intention, not so set forth herein.  No provision of this letter agreement shall
be construed in favor of or against either of the parties hereto by reason of
the extent to which either of the parties or its counsel participated in the
drafting hereof.  If any provision of this letter agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions hereof shall in no way be affected and shall remain in full force and
effect.  This letter agreement may be executed in any number of counterparts and
by facsimile signature.

 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 9







If the foregoing correctly sets forth your understanding of our agreement,
please sign the enclosed copy of this letter and return it to National.


Very truly yours,


NATIONAL SECURITIES CORP.




By: /s/ Jonathan C. Rich




The undersigned hereby accepts, agrees to and becomes party to the foregoing
letter agreement, effective as of the date first written above.


GEO POINT TECHNOLOGIES, INC.




By: /s/ Jeffrey T. Jensen
Jeffrey T. Jensen
President & Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 



APPENDIX A —DEFINITION OF TRANSACTION VALUE


In the context of this Agreement, for purposes of Acquisition or Sales
Transactions only and not applicable to Capital Raising transactions,
“Transaction Value” means the aggregate value of all cash, cash equivalents,
securities, and any other forms of payment  paid to  and actually received,
directly or indirectly, by the Company or the Targeted Companies, as the case
may be, and its share, option, warrant and debt holders including, without
limitation payments for stock or assets sold, funds loaned to the Company or the
Targeted Companies, prepaid royalties, advances against sales, licensing
agreements, reimbursed NRE (non-recurring engineering) and any and all other
payments that may be construed as advanced payments for products or services to
be delivered in the future. In addition, the Transaction Value shall include (A)
the aggregate amount of any dividends or other distributions to the shareholders
of the Company or the Targeted Companies following the date of this Agreement,
other than normal recurring cash dividends in amounts not materially greater
than currently paid; and (B) the fair market value at the time of payment of the
fees of (i) any of the Company’s or the Targeted Companies’ consolidated debt
(both long-term and short-term, including capitalized leases and excluding trade
liabilities or obligations, which is repaid, retired, extinguished (other than
by the Company or its affiliates and/or control persons) assumed or refinanced
at the closing or in anticipation of an Acquisition or Sale Transaction, as the
case may be; (ii) all options, warrants, stock purchase rights or stock
appreciation rights, whether or not vested, purchased or assumed by an acquirer
in connection with a transaction.


If part or all of the Transaction Value in an Acquisition or Sale Transaction is
represented by securities, the value thereof for the purpose of computing the
fees shall be determined as follows:


(i)           For securities which are publicly traded prior to the consummation
of such transaction, the average last sale price for such securities for the ten
trading days prior to the consummation of such transaction;


(ii)          For newly-issued, publicly-traded securities, the average last
sale price for such securities for ten trading days subsequent to the
consummation of such transaction, with such portion of the fees being payable
the eleventh trading day subsequent to the consummation of such transaction; and


(iii)         For securities for which no market exists, the mutual agreement of
the Company and National as determined prior to the closing of such transaction.


If part or all of the Transaction Value is fixed amounts of cash or other
consideration payable in the future, including any non-competition, but
excluding employment contracts, consulting agreements, employee benefit plans or
similar arrangements, then the calculation of the fees will be based on the
present value of those payments discounted using Bank of America’s reference
rate as the discount rate.

 
 

--------------------------------------------------------------------------------

 



APPENDIX B — INDEMNIFICATION AGREEMENT


The Company agrees to indemnify and hold harmless National and its officers,
directors, employees, consultants, attorneys, agents, affiliates, parent company
and controlling persons (within the meaning of Section 15 of the Securities Act
of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended) (National and each such other persons are collectively and individually
referred to below as an "Indemnified Party") from and against any and all loss,
claim, damage, liability and expense whatsoever, as incurred, including, without
limitation, reasonable costs of any investigation, legal and other fees and
expenses incurred in connection with, and any amounts paid in settlement of, any
action, suit or proceeding or any claim asserted, to which the Indemnified Party
may become subject under any applicable federal or state law (whether in tort,
contract or on any other basis) or otherwise, (i) arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
the private placement memorandum, registration statement (including documents,
incorporated by reference) (the “Registration Statement”) or in any other
written or oral communication provided by or on behalf of the Company to any
actual or prospective purchaser of the securities or arising out of or based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading or (ii)
related to the performance by the Indemnified Party of the services contemplated
by this letter agreement (including, without limitation, the offer and sale of
the securities) and will reimburse the Indemnified Party for all expenses
(including legal fees and expenses) in connection with the investigation of,
preparation for or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not the Indemnified Party is a
party.  The Company will not be liable under clause (ii) of the foregoing
indemnification provision to the extent that any loss, claim, damage, liability
or expense is found in a final judgment by a court or arbitrator, not subject to
appeal or further appeal, to have resulted directly from the Indemnified Party's
willful misconduct or gross negligence.  The Company also agrees that the
Indemnified Party shall have no liability (whether direct or indirect, in
contract, tort or otherwise) to the Company related to, or arising out of, the
engagement of the Indemnified Party pursuant to, or the performance by the
Indemnified Party of the services contemplated by, this letter agreement except
to the extent that any loss, claim, damage, liability or expense is found in a
final judgment by a court or arbitrator, not subject to appeal or further
appeal, to have resulted directly from the Indemnified Party's willful
misconduct or gross negligence.


If the indemnity provided above shall be unenforceable or unavailable for any
reason whatsoever, the Company, its successors and assigns, and the Indemnified
Party shall contribute to all such losses, claims, damages, liabilities and
expenses (including, without limitation, all costs of any investigation, legal
or other fees and expenses incurred in connection with, and any amounts paid in
settlement of, any action, suit or proceeding or any claim asserted) (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Company and National under the terms of this letter agreement or (ii) if the
allocation provided for by clause (i) of this sentence is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i), but also the relative fault of the
Company and National in connection with the matter(s) as to which contribution
is to be made.  The relative benefits received by the Company and National shall
be deemed to be in the same proportion as the fee the Company actually pays to
National bears to the total value of the consideration paid or to be paid by the
Company and/or the Company's shareholders in the Capital Raising, Acquisition or
Sale Transaction.  The relative
 
 

--------------------------------------------------------------------------------


Geo Point Technologies, Inc.
May 28, 2010
Page 12
 
 
 fault of the Company and National shall be determined by reference to, among
other things, whether any untrue or alleged untrue statement of material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by National and the Company’s and National’s relative
intent, knowledge, access to information and opportunity to correct.  The
Company and National agree that it would not be just or equitable if
contribution pursuant to this paragraph were determined by pro rata allocation
or by any other method of allocation which does not take into account these
equitable considerations.  Notwithstanding the foregoing, to the extent
permitted by law, in no event shall the Indemnified Party's share of such
losses, claims, damages, liabilities and expenses exceed, in the aggregate, the
fee actually paid to the Indemnified Party by the Company.  The Company further
agrees that, without National’s prior written consent, which consent will not be
unreasonably withheld, it will not enter into any settlement of a lawsuit, claim
or other proceeding arising out of the transactions contemplated by this
agreement unless such settlement includes an explicit and unconditional release
from the party bringing such lawsuit, claim or other proceeding of all such
lawsuits, claims, or other proceedings against the Indemnified Parties.


The Indemnified Party will give prompt written notice to the Company of any
claim for which it seeks indemnification hereunder, but the omission to so
notify the Company will not relieve the Company from any liability which it may
otherwise have hereunder except to the extent that the Company is damaged or
prejudiced by such omission or from any liability it may have other than under
this Appendix B.  The Company shall have the right to assume the defense of any
claim, lawsuit or action (collectively an "action") for which the Indemnified
Party seeks indemnification hereunder, subject to the provisions stated herein
with counsel reasonably satisfactory to the Indemnified Party.  After notice
from the Company to the Indemnified Party of its election to assume the defense
thereof, and so long as the Company performs its obligations pursuant to such
election, the Company will not be liable to the Indemnified Party for any legal
or other expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof other than reasonable costs of investigation.  The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at its own expense; provided,
however, that the reasonable fees and expenses of such counsel shall be at the
expense of the Company if (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnified Party and the Company and the Indemnified Party shall have
reasonably concluded, based on advice of counsel, that there may be legal
defenses
 
 

--------------------------------------------------------------------------------


Geo Point Technologies, Inc.
May 28, 2010
Page 13
 
 available to the Indemnified Party which are different from, or in conflict
with, any legal defenses which may be available to the Company (in which event
the Company shall not have the right to assume the defense of such action on
behalf of the Indemnified Party, it being understood, however, that the Company
shall not be liable for the reasonable fees and expenses of more than one
separate firm of attorneys for all Indemnified Parties in each jurisdiction in
which counsel is needed). Despite the foregoing, the Indemnified Party shall not
settle any claim without the prior written approval of the Company, which
approval shall not be unreasonably withheld, so long as the Company is not in
material breach of this Appendix B.  Also, each Indemnified Party shall make
reasonable efforts to mitigate its losses and liabilities.  In addition to the
Company's other obligations hereunder and without limitation, the Company agrees
to pay monthly, upon receipt of itemized statements therefore, all reasonable
fees and expenses of counsel incurred by an Indemnified Party in defending any
claim of the type set forth in the preceding paragraphs or in producing
documents, assisting in answering any interrogatories, giving any deposition
testimony or otherwise becoming involved in any action or response to any claim
relating to the engagement referred to herein, or any of the matters enumerated
in the preceding paragraphs, whether or not any claim is made against an
Indemnified Party or an Indemnified Party is named as a party to any such
action. Notwithstanding anything to the contrary in the foregoing
Indemnification Agreement, the Company shall only indemnify an Indemnified Party
to the extent any losses or claims against the Indemnified Party arise out of or
based upon any errors or omission or failure to perform any action required in
the Engagement Letter by the Company, or from any willful misconduct or gross
negligence by the Company.

 
 

--------------------------------------------------------------------------------

 
Geo Point Technologies, Inc.
May 28, 2010
Page 14





APPENDIX C — PARTIES SUBJECT TO FEE CARVE-OUT


Adat Group Ltd (Kazakhstan)
GLG Partners (USA)
Sopra Capital LLC (USA)
Geo Point Technologies future spinoff company (USA)
GSM Oil Holdings (Cyprus)
GSM Oil BV (Netherlands)
Sinur Oil LLP (Kazakhastan)
Eagle Feather Energy Corp (or any of its proposed subsidiaries)
Zahid Walid Group (Afghanistan & Dubai)
Kabul Bank (Afghanistan)
Noor Delawari & associates (Afghanistan)
Sistema - Bashneft Group (Russia)
Pavlodar Refinery (Kazakhstan)
MontagEngineering Group (Kazakhstan)
Boris Cherdabayev (Kazakhstan)
Valera Tolkachev and his Maxwell bank (Russia)
Turan Barlau Group (Kazakhstan)
Gennady's Refinery (Kazakhstan)
Mirgali Kunayev and his companies (Kazakhstan, BVI, Hong Kong, Costa Rica)
Caspian Services Group (USA & Kazakhstan)
Bekem Metals (USA & Kazakhstan)
BMB Munai Inc. (USA & Kazakhstan)
Irina Kochetkova and her Ecotechnique Group (Switzerland & Russia)
Firebird Funds (USA)
Bakhytbek Baisetov (Kazakhstan)
Lam Wang Cheung Group (HK/China)
PetrolInvest (Poland)

 
 

--------------------------------------------------------------------------------

 
